DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-11, 23, and 25 have been examined and rejected. This is the first Office action on the merits.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al (CN 104375789) in view of Ma et al (CN 102622196).

5-1.	Regarding claim 1, Xin teaches a method for controlling a synchronous output of a digital matrix, by disclosing a synchronous display method for a spliced screen [paragraphs 1, 34, 56]. 
Xin teaches the method including: when output units are activated or an individual output unit in the output units is re-activated after an abnormality occurs in this individual output unit, calibrating output start times and output periods of the output units such that the output start times of the output units are identical and the output periods of the output units are identical, by disclosing that after a synchronization control unit receives synchronization request signal sent by all the video output units, a synchronization response signal is fed to each video output unit, and the video output unit starts a timer using a reference clock at the time of receipt of the synchronization response signal [paragraph 34-41]. The reference clock of the unit is obtained from the synchronous control unit after the synchronous control unit is powered on [paragraph 34]. The video output unit generates a timing identifier using a timer every preset time period and synchronously displays the received image segmentation block according to the timing identifier [paragraphs 36-37]. This causes the start time points of the synchronous display of the respective video output units to be identical and the reference clock obtained by each video output unit to be the same, resulting in the timing at which each video output unit receives the synchronization response signal to be the same [paragraph 38].
Xin teaches receiving, by the output units, to-be-processed data based on the identical output start times, by disclosing that the video output units receive video image frames based on the timing identifier for synchronous display [paragraphs 40-44]. 
Xin does not expressly teach after the to-be-processed data is received, controlling the output units to complete the processing of the received to-be-processed data within a current output period, such that the output units output the processed data synchronously in a next output period. Ma discloses alternatively writing picture information to two cache areas, outputting, by an output node, [paragraphs 31-36]. Thus, respective output units are controlled to process the to-be-processed data which is received during the current output period upon receipt of to-be-processed data and output of the cached data is delayed by one output period so as to further archive synchronization. This would provide a continuous and synchronized dynamic picture on the multi-screen display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multiple information writing cycles to output screen information to a multi-screen display, as taught by Ma. This would provide a continuous and synchronized dynamic picture on the multi-screen display.

5-2.	Regarding claim 2, Xin-Ma teach all the limitations of claim 1, wherein, calibrating output start times and output periods of the output units such that the output start times of the output units are identical and the output periods of the output units are identical comprises: broadcasting and configuring configuration parameters of the output units, such that the output periods of the output units are identical, by disclosing  that after a synchronization control unit receives synchronization request signal sent by all the video output units, a synchronization response signal is fed to each video output unit, and the video output unit starts a timer using a reference clock at the time of receipt of the synchronization response signal [Xin, paragraph 34-41]. This causes the start time points of the synchronous display of the respective video output units to be identical and the reference clock obtained by each video output unit to be the same, resulting in the timing at which each video output unit receives the synchronization response signal to be the same [Xin, paragraph 38].
Xin-Ma teach broadcasting an activation signal to the output units, and controlling the output units to simultaneously activate an output time sequence, such that the output start times of the output units are identical, by disclosing that the video output units receive video image frames based on the timing identifier for synchronous display [Xin, paragraphs 40-44].

5-3.	Regarding claim 3, Xin-Ma teach all the limitations of claim 2, wherein, broadcasting and configuring configuration parameters of the output units such that the output periods of the output units are identical comprises: triggering the broadcasting of the configuration parameters of the output units by automatic detection or by receiving a calibration instruction input by a user manually, controlling the configuration parameters of the output units to be reset; and controlling the output units to simultaneously configure the broadcasted configuration parameters, by disclosing that after a synchronization control unit receives synchronization request signal sent by all the video output units, a synchronization response signal is fed to each video output unit, and the video output unit starts a timer using a reference clock at the time of receipt of the synchronization response signal [Xin, paragraph 34-41].

5-4.	Regarding claim 23, Xin-Ma teach an electronic device, comprising a housing, a processor, a memory, a circuit board, and a power supply circuit, wherein the circuit board is disposed inside a space enclosed by the housing; the processor and the memory are disposed on the circuit board; the power supply circuit is configured for supplying power for various circuits or components of the electronic device; the memory is configured for storing executable program codes; and the processor performs the method for controlling a synchronous output of a digital matrix according to claim 1 by executing executable program codes stored in the memory, by disclosing a computer configured to perform the synchronous display method for a spliced screen [Xin, paragraph 31].

5-5.	Regarding claim 25, Xin-Ma teach a storage medium for storing executable program codes, wherein the executable program codes, when executed, perform the method for controlling a synchronous output of a digital matrix according to claim 1, by disclosing a computer configured to perform the synchronous display method for a spliced screen [Xin, paragraph 31].

6.	Claims 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al (CN 104375789), in view of Ma et al (CN 102622196), and further in view of Lam (Pub. No. US 2015/0281746).

6-1.	Regarding claim 4, Xin-Ma teach all the limitations of claim 1. Xin-Ma do not expressly teach wherein, calibrating output start times and output periods of the output units such that the output start times of the output units are identical and the output periods of the output units are identical comprises: determining, according to a synchronous output group identifier to which each of the output units belongs, a synchronous output group to which each of the output units belongs; broadcasting and configuring configuration parameters of output units in each of different synchronous output groups, such that output periods of the output units in this synchronous output group are identical; and broadcasting an activation signal to the output units in each of different synchronous output groups, and controlling the output units in this synchronous output group to simultaneously activate an output time sequence, such that the output start times of the output units in this synchronous output group are identical. Lam discloses a method for inter-chassis or inter-chip synchronization for synching different output stream representations [paragraph 67]. A transcoder system is configured to take a multi-program input transport stream and transcode it into multiple output streams to generate output groups that are configured for broadcast, group of pictures (GOP) / Instantaneous Decoder Refresh (IDR) Synced, and Adaptive Bitrate Outputs [paragraphs 221-224]. The plurality of synchronized groups of image output signals are generated for multi-screen video clients, with each of the groups having a different bit rate and being adapted to the corresponding display [paragraphs 254-258]. This would provide accurate synchronization across different devices from different units that may be in different locations [paragraphs 64, 68]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a plurality of synchronized groups of image output signals for multi-screen video clients, as taught by Lam. This would provide accurate synchronization across different devices from different units that may be in different locations.

6-2.	Regarding claim 5, Xin-Ma-Lam teach all the limitations of claim 5, wherein, receiving, by the output units, to-be-processed data based on the identical output start times comprises: controlling the output units in each of the synchronous output groups to simultaneously generate an output interruption based on the identical output start times; and when the output units in each of the synchronous output groups simultaneously generate the output interruption, synchronously triggering the output units in the synchronous output group to simultaneously receive respective to-be-processed data, by disclosing that after a synchronization control unit receives synchronization request signal sent by all the video output units, a synchronization response signal is fed to each video output unit, and the video output unit starts a timer using a reference clock at the time of receipt of the synchronization response signal [Xin, paragraph 34-41]. This may be done for each of the multiple output groups disclosed by [Lam, paragraphs 221-224, 254-258].

6-3.	Regarding claim 6, Xin-Ma-Lam teach all the limitations of claim 4, wherein, the to-be-processed data is video frame divided blocks, by disclosing that the video output units receive video image frames based on the timing identifier for synchronous display [Xin, paragraphs 40-44]. 
	Xin-Ma-Lam teach the step of receiving, by the output units, to-be-processed data based on the identical output start times comprises: transmitting the video frame divided blocks, and transmitting control information corresponding to the video frame divided blocks in broadcast manner; controlling the output units in each of the synchronous output groups to simultaneously generate an output interruption based on the identical output start times; and when the output units in each of the synchronous output groups simultaneously generate the output interruption, synchronously triggering the output units in the synchronous output group to simultaneously acquire respective video frame divided blocks and control information corresponding to the video frame divided blocks, by disclosing that after a synchronization control unit receives synchronization request signal sent by all the video output units, a synchronization response signal is fed to each video output unit, and the video output unit starts a timer using a reference clock at the time of receipt of the synchronization response signal [Xin, paragraph 34-41]. The video output unit generates a timing identifier using a timer every preset time period and synchronously displays the received image segmentation block according to the timing identifier [Xin, paragraphs 36-37]. The video output units receive video image frames based on the timing identifier for synchronous display [Xin, paragraphs 40-44]. This may be done for each of the multiple output groups disclosed by [Lam, paragraphs 221-224, 254-258].

6-4.	Regarding claim 7, Xin-Ma-Lam teach all the limitations of claim 4, wherein, controlling the output units to complete the processing of the received to-be-processed data within a current output period, such that the output units output the processed data synchronously in a next output period comprises: controlling the output units in each of the synchronous output groups to complete the processing of the received to-be-processed data within a current output period, such that the output units in the synchronous output group output the processed data synchronously in a next output period, by disclosing alternatively writing picture information to two cache areas, outputting, by an [Ma, paragraphs 31-36].

6-5.	Regarding claim 8, Xin-Ma-Lam teach all the limitations of claim 7, wherein, controlling the output units in each of the synchronous output groups to complete the processing of the received to-be-processed data within a current output period, such that the output units in the synchronous output group output the processed data synchronously in a next output period comprises: if the output units in the synchronous output group simultaneously receive respective to-be-processed data, completing, by the output units in the synchronous output group, the processing of the respective to-be-processed data before simultaneously generating a next output interruption, so as to trigger the output units in the synchronous output group to synchronously output data which has been processed completely in a previous period when the output units in the synchronous output group simultaneously generate the next output interruption; wherein, when the output units in the synchronous output group simultaneously generate an output interruption, the output units in the synchronous output group start a new output period, by disclosing that after a synchronization control unit receives synchronization request signal sent by all the video output units, a synchronization response signal is fed to each video output unit, and the video output unit starts a timer using a reference clock at the time of receipt of the synchronization response signal [Xin, paragraph 34-41]. The video output unit generates a timing identifier using a timer every preset time period and synchronously displays the received image segmentation block according to the timing identifier [Xin, paragraphs 36-37]. The video output units receive video image frames based on the timing identifier for synchronous display [Xin, paragraphs 40-44]. Picture information in alternatively written to two cache areas, and the picture information written in the previous frame is output by an output node when synchronization signal comes [Ma, paragraphs 31-36].

6-6.	Regarding claim 11, Xin-Ma-Lam teach all the limitations of claim 4, further comprising: controlling reference clocks of the output units in each of the synchronous output groups when the output units in the synchronous output group are operating, such that the reference clocks of the output units in the synchronous output group are identical in phase and frequency, by disclosing that slave chassis receives a Program Clock Reference (PCR) / Coordinate Universal Time (UTC) offset pair and stores the pair in a chassis delay buffer [Lam, paragraphs 110--112, 127-128].

7.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al (CN 104375789), in view of Ma et al (CN 102622196), in view of Lam (Pub. No. US 2015/0281746), and further in view of Cunningham et al (U.S. Patent No. 9,973,795).

7-1.	Regarding claim 9, Xin-Ma-Lam teach all the limitations of claim 8, wherein, the to-be-processed data comprises a video frame, an audio frame, or a control data set, by disclosing that the video output units receive video image frames based on the timing identifier for synchronous display [Xin, paragraphs 40-44].
	Xin-Ma-Lam do not expressly teach the method further comprises: in case the to-be-processed data is a video frame or an audio frame, if the output units in the synchronous output group do not simultaneously receive respective video frames or audio frames, outputting previously outputted video frames or audio frames synchronously when the output units in the synchronous output group simultaneously generate the next output interruption; and in case the to-be-processed data is control data, if the output units in the synchronous output group do not simultaneously receive respective control data, outputting preset invalid control data or outputting no control data when the output units in the synchronous output group simultaneously generate the next output interruption. [column 11, lines 62-67; column 14, lines 4-13]. This would allow the display to keep running or displaying a video frame [column 14, lines 13-15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, for the output group of Xin-Ma-Lam, output a previous video frame if a new video frame is not received within a preset time interval, as taught by Cunningham. This would allow the display to keep running or displaying a video frame.

7-2.	Regarding claim 10, Xin-Ma-Lam teach all the limitations of claim 7, wherein, the to-be-processed data is video frame divided blocks, by disclosing that the video output units receive video image frames based on the timing identifier for synchronous display [Xin, paragraphs 40-44].
Xin-Ma-Lam teach the step of controlling the output units in each of the synchronous output groups to complete the processing of the received to-be-processed data within a current output period, such that the output units in the synchronous output group output the processed data synchronously in a next output period comprises: if the output units in the synchronous output group simultaneously acquire respective video frame divided blocks and control information corresponding to the video frame divided blocks, completing, by the output units in the synchronous output group, the processing of the respective video frame divided blocks before simultaneously generating a next output interruption, so as to trigger the output units in the synchronous output group synchronously output a video frame which has been processed completely in a previous output period when the output units in the synchronous output group simultaneously generate the next output interruption, by disclosing that after a synchronization control unit receives synchronization request signal sent by all the video output units, a synchronization response signal is fed to each video output unit, and the video [Xin, paragraph 34-41]. The video output unit generates a timing identifier using a timer every preset time period and synchronously displays the received image segmentation block according to the timing identifier [Xin, paragraphs 36-37]. The video output units receive video image frames based on the timing identifier for synchronous display [Xin, paragraphs 40-44]. Picture information in alternatively written to two cache areas, and the picture information written in the previous frame is output by an output node when synchronization signal comes [Ma, paragraphs 31-36].
Xin-Ma-Lim teach... wherein, when the output units in the synchronous output group simultaneously generate an output interruption, the output units in the synchronous output group start a new output period, by disclosing alterna6tively writing picture information to two cache areas, outputting, by an output node, the picture information written in the previous frame when synchronization signal comes [Ma, paragraphs 31-36].
Xin-Ma-Lam do not expressly teach if the output units in the synchronous output group do not simultaneously acquire respective video frame divided blocks and control information corresponding to the video frame divided blocks, synchronously outputting the previously outputted video frame divided blocks when the output units in the synchronous output group simultaneously generate the next output interruption. Cunningham discloses a video synchronization module that may re-send or repeatedly send a previous video frame to a display if a new video frame or a next video frame is not received from the host device within one or more preset time intervals or a predetermined duration [column 11, lines 62-67; column 14, lines 4-13; column 15, lines 43-49]. This would allow the display to keep running or displaying a video frame [column 14, lines 13-15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, for the output group of Xin-Ma-Lam, output a previous video frame if a new video frame is not received within a preset time 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178